Citation Nr: 0532073	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for type 2 diabetes mellitus with impotence prior to January 
24, 2003.

2.  Entitlement to a rating in excess of 20 percent for type 
2 diabetes mellitus with impotence for the period beginning 
January 24, 2003.    

3.  Entitlement to a separate evaluation for peripheral 
neuropathy for the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision in which service 
connection was granted for type 2 diabetes mellitus with a 10 
percent rating from May 8, 2002.  In May 2003, the RO 
increased the rating to 20 percent effective January 24, 
2003.  In a March 2005 decision, the Board changed the 
effective date of service connection to May 10, 2001.    

In November 2004, a video conference hearing was held before 
the undersigned and the Board remanded the case for further 
development in March 2005.  The case is now before the Board 
for final appellate review.

The issue of a separate evaluation for peripheral neuropathy 
for the upper and lower extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to January 24, 2003, the veteran's 
type 2 diabetes mellitus was manifested by the need for a 
restricted diet but did not require insulin or an oral 
hypoglycemic; he did not exhibit penile deformity.

3.  For the period beginning January 24, 2003, the veteran's 
type 2 diabetes mellitus has been manifested by the need for 
daily insulin and restricted diet, but his physical activity 
has not been clinically regulated and he does not exhibit 
penile deformity.


CONCLUSIONS OF LAW

1.  For the period prior to January 24, 2003, the criteria 
for a rating in excess of 10 percent for type 2 diabetes 
mellitus with impotence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115, 
Diagnostic Code (DC) 7522, 4.119, DC 7913 (2005).  

2.  For the period beginning January 24, 2003, the criteria 
for a rating in excess of 20 percent for type 2 diabetes 
mellitus with impotence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115, 
DC 7522, 4.119, DC 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2002.  This letter essentially provided notice of elements 
(1), (2), and (3).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2003 SOC.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Finally, with respect to element (4), the May 2002 letter did 
not explicitly ask the veteran to provide "any evidence in 
his possession that pertains" to his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The May 2002 
letter informed the veteran that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the RO.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records, private treatment records, and 
Social Security Administration records.  The veteran has not 
identified any outstanding medical records pertaining to the 
claims on appeal.  VA afforded the veteran examinations in 
April 2003 and May 2005;  these examination reports have been 
associated with the claims folder.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  Complications 
of diabetes are evaluated separately unless they are part of 
the criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process.  38 C.F.R. § 4.119, DC 7913.  

Impotence is rated under DC 7522 which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115b, DC 7522. 

Initial rating in excess of 10 percent prior to January 24, 
2003

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 10 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 
 
The veteran asserts a rating grater than 10 percent is 
warranted for his diabetes mellitus during this period.  As 
previously indicated, 20 percent rating is warranted for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  38 C.F.R. 
§ 4.119, DC 7913.  

In this case, the requirements for a rating in excess of 10 
percent have not been met.  There is evidence that the 
veteran was on a restricted diet for this time period.  For 
example, VA treatment records dated up to January 2003 note 
the veteran's diet to control his blood sugar and a treatment 
note from A. Flannery, M.D. dated in May 2002 indicates that 
the veteran "has been doing well on his diet."  However, 
there is no evidence that he required insulin or an oral 
hypoglycemic.  Therefore, a 20 percent rating for diabetes 
mellitus is unwarranted.  See 38 C.F.R. § 4.119, DC 7913.

Additionally, there is no evidence that the veteran's 
impotence was compensable during this time.  No evidence has 
been presented showing deformity of the penis with loss of 
erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  
Consequently, a rating under this DC is not warranted.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's diabetes mellitus was more than 10 
percent disabling for the period prior to January 24, 2003.  
He is accordingly not entitled to receive a "staged" rating 
during this time period.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for his diabetes mellitus or that it has 
prevented him from working.  The hearing transcript and 
Social Security Administration records indicate that other 
physical and psychiatric disabilities render him 
unemployable, not his diabetes mellitus.  Additionally, the 
Social Security Administration records further reveal that 
the veteran has not worked since 1992 due to degenerative 
arthritis and major depression.  In any case, the existing 
scheduler rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
diabetes mellitus is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Rating in excess of 20 percent for period beginning January 
24, 2003

The veteran asserts that he is entitled to a rating greater 
than 20 percent for his diabetes mellitus.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  38 C.F.R. § 
4.119, DC 7913.  

In this case, the medical records reflect that the veteran 
takes insulin (i.e. in a VA treatment record dated in July 
2003 and the May 2005 VA examination report).  Next, the 
evidence reflects that he follows a restricted diet in an 
effort to manage his diabetes.  For example, the May 2005 VA 
examination report indicates that the veteran was put on an 
American Diabetes Association diet.  VA treatment records 
also mention the veteran's diet.  

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added)

No evidence has been shown to substantiate the requirement of 
regulation of activities.  The April 2003 VA examination 
report noted that there was no regulation of activities.  It 
also revealed that the veteran was no longer able to ride 
horses as a result of his back pain.  He was also unable to 
run, or walk more than 200 yards without pain.  Also, at the 
May 2005 VA examination, the veteran reported fatigue and 
loss of strength.  He also reported he had dyspnea on 
exertion because of "weight."  Nevertheless, there is no 
evidence that the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required to merit a higher rating of 40 percent.  

While the veteran follows a restricted diet and receives 
insulin, he has not been advised to avoid strenuous 
occupational and recreational activities.  He therefore does 
not meet the criteria for a 40 percent rating.  38 C.F.R. 
§ 4.119, DC 7913.  

Additionally, there is no evidence that the veteran's 
impotence was compensable during this time.  While the 
veteran has reported erectile dysfunction, as well as, good 
results with treatment (May 2005 VA examination report), no 
evidence has been presented showing deformity of the penis.  
See 38 C.F.R. § 4.115b, DC 7522.  In fact, the May 2005 VA 
examination report noted a normal phallus.  Consequently, a 
rating under this DC is not warranted.
 
Finally, the veteran has not been hospitalized for his 
diabetes mellitus as noted by both the April 2003 and May 
2005 VA examination reports.  Additionally, there is no 
evidence that his disability has prevented him from working.  
The May 2005 VA examination report indicates that the veteran 
is on permanent disability for post-traumatic stress 
disorder.  He had previously worked in law enforcement and 
security.  In any case, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for diabetes 
mellitus is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for type 2 diabetes mellitus with impotence prior to January 
24, 2003 is denied.

2.  Entitlement to a rating in excess of 20 percent for type 
2 diabetes mellitus with impotence for the period beginning 
January 24, 2003 is denied.    
REMAND

As previously discussed, compensable complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process.  38 C.F.R. § 4.119, DC 7913.  The evidence currently 
of record is not sufficient to determine if the diabetic 
neuropathy results in compensable complications warranting a 
separate evaluation(s).  

The VA examination report dated in April 2003 noted that the 
veteran had numbness and tingling in both hands even though 
he had bilateral carpal tunnel surgery in 1998.  It was 
further noted that he had burning medially into both thighs, 
numbness in his left leg laterally to his thigh, but no 
numbness and tingling in his feet.  Cranial nerves 2-12 were 
intact, motor was 5/5, the sensory examination was intact 
except for decreased sensation over left upper thigh 
laterally, and deep tendon reflexes were average and equal 
bilaterally.  The examiner concluded that the veteran did not 
have peripheral neuropathy or evidence of nephropathy with 
proteinuria.  

In a VA treatment note dated in July 2003, the veteran 
complained of pain in his back, arm, shoulders, and hips.  He 
had numbness and tingling of the upper arms and legs to knee.  
He also had some giving way of the right leg and he stated 
that it "feels like it went to sleep and I nearly fell 
down."  The pain was worse with activity, episodic, with 
episodes becoming more frequent and severe.  He reported very 
poor sleep at night and fatigue; the worst time of the day 
was night when he wakes up with pain.  He also reported 30 
minutes of morning stiffness.  He also had tingling with 
weakness in the right leg.  The veteran was noted to have 
diabetic neuropathy and meralgia paresthetica.  

Subsequently, the VA examination report dated in May 2005 
noted that the veteran denied symptoms of numbness, tingling, 
and burning in his hands (positive numbness in feet was first 
noticed in 1997).  He also denied burning or tingling 
sensation positive bilaterally below the knee to his ankle.  
His cranial nerves II- XII 


were grossly intact, deep tendon reflexes were low 
normal/somewhat diminished and equal, down going plantars, 
monofilament was diminished in hands and feet, muscle 
strength was 4/5, and equal upper and lower extremities 
bilaterally.  The extremities were noted to be warm and dry, 
moderately impaired pulses bilaterally equal, clubbing, plus 
one edema, and venous statis pigmentation in lower 
extremities.  The diagnoses were diabetic neuropathy and 
meralgia paresthetica and the conditions were noted as 
stable.  

In order to accurately determine the extent of the veteran's 
neuropathy, the Board finds an additional examination is 
warranted.

Accordingly, this case is REMANDED for the following action:

1. The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
neurological examination to determine 
the current nature and severity of his 
diabetic neuropathy/meralgia 
paresthetica (as opposed to 
neurological symptoms due to 
nonservice-connected causes, including 
carpal tunnel syndrome).  All necessary 
tests and studies should be conducted.

The examiner is specifically requested 
to:

(a)  identify all nerves affected by 
his disability and

(b)	 indicate the degree of paralysis 
(i.e. mild, moderate, or severe).

The claims folder should be available 
for review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should adjudicate the issue of a separate 
evaluation for peripheral neuropathy.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

No action of required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of the claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


